Citation Nr: 1549541	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  13-28 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1944 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The rating decision increased the Veteran's disability rating for PTSD from 50 percent to 70 percent, effective October 10, 2012, the date he filed his claim.  

In his October 2013 VA Form 9, the Veteran requested a hearing before a member of the Board.  He was notified in August 2015 that a hearing had been scheduled in September 2015.  He failed to appear for it, and has not provided an explanation for his absence or requested to reschedule the hearing.  Therefore, the Board will proceed to a decision on his appeal as if his request for a hearing was withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

In an April 2014 rating decision, the RO granted a total rating based upon individual unemployability (TDIU) due to service-connected disabilities, effective March 25, 2009.  Because a TDIU has been in effect prior to the beginning of the appeal period, further consideration of TDIU as part of the claim for an increased rating is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Veteran filed a properly executed VA Form 21-22 in favor of the Military Order of the Purple Heart (MOPH) in March 2009.  A representative may revoke a power of attorney so long as it does not adversely impact the Veteran's interests.  See 38 C.F.R. § 14.631 (2015).  In October 2013, prior to the date this case was certified to the Board, MOPH withdrew its representation.  The record does not show that the Veteran was specifically notified that MOPH had withdrawn its representation.  However, since October 2013, the RO has communicated with the Veteran as if he were unrepresented, as noted by the lack of a carbon copy to MOPH in correspondence.  The Veteran has not mentioned MOPH in any of his communications with the RO.  Additionally, in the April 2014 letter from the RO that notified the Veteran of the grant of his TDIU claim, the RO informed him that he did not have a representative, and informed him that he could contact the RO for assistance with obtaining representation.  The evidence does not show, nor has the Veteran asserted, that MOPH's withdrawal of representation has adversely impacted his interests.  No new VA Form 21-22 or 21-22a has been received.  Accordingly, the Veteran is unrepresented.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records that are pertinent to the present appeal, as well as the report of the Veteran's January 2014 VA examination and April 2014 addendum opinion.  In the October 2013 Statement of the Case (SOC) and January 2014 and April 2014 Supplemental Statements of the Case (SSOC), the RO specifically stated that the these records were reviewed prior to the adjudication of the claim.  Accordingly, the Board finds no prejudice in proceeding with the present decision.  See McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's PTSD produces occupational and social impairment with deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Board notes that the Veteran did not receive a letter satisfying the duty to notify provisions with regard to his increased rating claim.  However, in its January 2013 letter notifying the Veteran of the January 2013 rating decision on appeal, the RO informed him that they had determined that his service-connected PTSD had increased in severity.  

The record shows that the Veteran has actual knowledge of what is needed to substantiate his claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  He submitted a private medical record from Dr. M. P. which discussed the severity of his PTSD symptoms.  Additionally, he filed a Notice of Disagreement (NOD) in response to the January 2013 rating decision where he stated that he did not believe that the RO properly considered Dr. M. P.'s evaluation and lay statements from his sons.  There is no indication in the record that additional evidence relevant to the issues decided below is available and not part of the claims file.  Therefore, there is no prejudice to him as a result of the RO not issuing a notice letter. 

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, and a letter from Dr. M. P. have been obtained.  The Board notes that the Veteran was also treated by a contract psychiatrist.  The treatment records from this provider are included in his VA treatment records from the Rock Hill Community Based Outpatient Clinic.  The Board also notes that the Veteran was referred to a non-VA neurosurgery provider in July 2012 and that the evaluation report is not of record.  However, the neurosurgery evaluation was for a nonservice-connected disability and the record is not relevant to the issue on appeal.  Therefore, remand to obtain a copy of this evaluation is not warranted.  

The Veteran was afforded VA examinations in August 2011, December 2012, and January 2014 to evaluate the severity of his PTSD.  The VA examinations are adequate because they were based upon consideration of his pertinent medical history, his lay assertions and complaints, and because they describe his PTSD in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

II. Increased Rating Claim 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2015); Schafrath, 1 Vet. App. 589.  When entitlement to compensation has already been established and an increased rating is at issue, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart, 21 Vet. App. at 509; see also 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr, 21 Vet. App. at 308.  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record.  

The Veteran's PTSD is currently assigned a 70 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2015).  PTSD is evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2015).  The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125 (2015).  

Under the General Rating Formula for Mental Disorders, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2015). 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, 38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  During the appeal period, the Veteran's GAF scores ranged from 38 at worst, to 57 at best.  

Under the DSM-IV, GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed person avoids friends, neglects family, and is unable to work).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (such as flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Veteran's worst GAF score, 38, was assigned in September 2012 by Dr. M. P., a private psychologist.  This score is an outlier.  The Veteran's GAF scores were otherwise consistently between 47 and 57.  Therefore, this single score is less probative than the others.  The Board notes that in his October 2013 VA Form 9, the Veteran asserted that Dr. M. P. assigned a GAF score of 36.  This is incorrect, as the letter from Dr. M. P. noted a GAF score of 38.  Regardless, the difference in report does not matter because they are in the same range for determining the level of impairment, as noted above.  

For the reasons discussed below, the Board finds that the Veteran's PTSD does not produce total occupational and social impairment.  

The Veteran's PTSD causes social impairment but it is not of such severity that it is total.  The record shows that he has been married to his wife for over 68 years.  At his December 2012 VA examination, he described his marital relationship as "fair," and reported that he is irritable toward his wife and withdrew from her.  However, they have remained married and have a functioning relationship.  A June 2013 VA treatment record noted that the Veteran visited his older brother and sister, who were both in their 90s.  The record shows that his relationship with his two sons is strained.  In January 2012, D. W. and S. W., the Veteran's sons, stated that the Veteran argued with them.  The VA treatment records also show that the Veteran has good relationships with his four grandchildren and that he enjoys playing with them.  In December 2012, he described his relationship with his grandchildren as "fairly good."  Also in December 2012, he reported having four close friends that he saw once a month, but no casual friendships.  He attended church twice a week and went out to dinner with his wife once every two to three weeks.  

The September 2012 letter from Dr. M. P. describes symptoms that are more severe than documented in the VA treatment records.  Dr. M. P. noted that the Veteran's PTSD impaired his relationships.  He described his relationship with his sons as going from "distant" to "combative and tense" after they took over the family dry cleaning business when he was in his 60s.  He stated that the Veteran had "no friends," which is inconsistent from the Veteran's December 2012 report of having four close friends.  The Veteran reported to Dr. M. P. that his family thought he was "crazy," and were impatient with him.  He stated that when he offered his family advice they "...complain his comments don't make sense as if they're 'outdated' or 'unrelated' to the problem at hand."  

Considering all of the evidence, the Board finds that the Veteran's social impairment is not more accurately described by the 100 percent criteria.  The record clearly shows that he is able to establish and maintain interpersonal relationships.  The 70 percent rating currently assigned contemplates symptoms severe enough to result in "inability" to establish and maintain effective relationships.  Significantly, the even lower 50 percent criteria contemplate symptoms severe enough to cause "difficulty" in establishing and maintaining effective relationships, which more accurately describes the Veteran's disability picture.  The Veteran's level of social impairment from his PTSD symptoms is not severe enough to be described as "total."  

With regard to occupational impairment, the Board notes that a TDIU has been granted because of the Veteran's PTSD, and that he has not worked during the appeal period.  However, the Veteran's symptoms have not produced total social impairment, and to meet the criteria for a 100 percent rating, the symptoms must produce total occupational "and" social impairment.  The use of "and" in the rating criteria requires total social impairment as well as total occupational impairment.  38 C.F.R. § 4.130 (2015).  

Additionally, the 100 percent criteria contemplates high level symptoms such as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  The Veteran's PTSD symptoms are more closely described by social and occupational impairment with deficiencies in most areas.  

The VA examination reports, VA treatment records, competent and credible lay evidence, and September 2012 letter from Dr. M. P. show that the Veteran's PTSD manifests as nightmares, insomnia, intrusive thoughts, flashbacks, anxiety, depression, feelings of hopelessness, irritability, hypervigilance, problems concentrating, avoidant behavior, restricted range of affect, blunted affect, exaggerated startle response, less interest in activities, disturbances in motivation and mood, difficulty establishing and maintaining effective relationships, and difficulty adapting to stressful circumstances.  The Veteran's nightmares are quite severe, often occurring every night.  His insomnia is chronic.  His intrusive thoughts are also severe and frequent.  However, the record does not show that they are of such frequency, severity or duration to produce total occupational and social impairment.  He is able to function independently, the record consistently shows that he is capable of performing his activities of daily living (ADLs) as well as doing yardwork, playing golf, attending church, and playing with his grandchildren.  

Any problems with insight, judgment, or impulse control that the Veteran has do not produce total social and occupational impairment.  In September 2012, Dr. M. P. described the Veteran's judgment as "questionable" at times, and noted that he impulsively went to his former business and began to use a forklift which resulted in a back injury.  However, February 2012 and March 2013 VA treatment records described impulse control and judgment as some of the Veteran's strengths.  A September 2012 VA treatment record noted the Veteran's judgment was "fair."  The January 2014 VA examiner described it as "adequate."  Any deficiencies in insight, judgment, or impulse control are not severe or frequent enough to be more closely described by the 100 percent criteria.  

The Veteran's PTSD also causes memory loss.  However, it is not of such severity that it is more closely approximated by "total" occupational and social impairment.  Initially, the Board notes that in February 2012, a VA treatment record showed that the Veteran had dementia and "likely [A]lzheimer's" that resulted in memory loss.  The VA treatment records consistently note the Veteran's dementia.  However, the record does not consistently attribute the Veteran's memory loss exclusively to his dementia.  Therefore, the Board will assume that it is due to his PTSD.  Mittleider, 11 Vet. App. at 182.  

The record shows that sometimes his memory was within normal limits.  At other times it was described as "mild."  In February 2012, it was noted that the Veteran had memory problems that were rated as a 5 on a scale from 1 to 10, with 10 representing "severe."  In May 2012, it was noted that the Veteran's memory was getting worse, but he still was able to drive.  In July 2012, his memory loss was described as "mild," and that he had a history of years of problems remembering names.  In September 2012, his memory was described as "failing."  Also in September 2012, the Veteran's therapist noted that he was oriented to time and place but not to person because he was "...clear about who he is, but not clear about this writer."  The December 2012 VA examiner found that he had "mild" memory loss such as "forgetting names, directions or recent events."  In March 2013 and June 2013, his memory loss was again evaluated as a 5 on a scale of 1 to 10.  The January 2014 VA examiner described his memory loss as "mild."  Although the record shows that the Veteran has memory loss that has increased in severity at times during the appeal period, it does not reach the level of severity needed to produce total occupational and social impairment.  

Although not dispositive, the Board also notes that the Veteran has consistently been capable of performing his ADLs and is able to function independently.  Further, he has consistently denied suicidal and homicidal ideation.  The record does not show that he is a danger to himself or others in any way.  The record also describes his grooming as "excellent."  He has not experienced any form of hallucination or engaged in grossly inappropriate behavior.  

For the reasons discussed above, the Board finds that a 100 percent rating is not warranted in this case.  Given the frequency, nature, and duration of the symptoms, as described above, the Board finds that they result in no more than occupational and social impairment with deficiencies in most areas.  Notably, the December 2012 and January 2014 VA examiners specifically found that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas.  The Veteran's symptoms do not more closely approximate the types of symptoms contemplated by a 100 percent rating, and therefore, a 100 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's PTSD does not more closely approximate a 100 percent rating under the applicable Diagnostic Code at any point during the appeal period.  38 C.F.R. § 4.7 (2015).  Therefore, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3 (2015).  

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's PTSD are contemplated by the schedular criteria set forth in the General Rating Formula for Mental Disorders.  Importantly, the criteria in the General Rating Formula for Mental Disorders are not meant to be an exhaustive list.  Mauerhan, 16 Vet. App. 436.  Indeed, each list of symptoms associated with the ratings in the formula  is preceded by the words "such as" or "such symptoms as," confirming that the listed symptoms are simply examples.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected PTSD, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  


ORDER

A disability rating in excess of 70 percent for PTSD is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


